Motion for a stay and for other relief granted, only insofar as to stay the execution and enforcement of the order of the Supreme Court, New York County, entered on November 29, 1960, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 22, 1960, with notice of argument for January 3, 1961, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur —Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.